 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN WAYNE BONILLA,                             No. 2: 18-cv-2555 KJM KJN P
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    SISKIYOU COUNTY, et al.,
15                       Defendants.
16

17           On August 5, 2019, the court granted plaintiff fourteen day to pay the filing fee. (ECF

18   No. 10). Fourteen days passed from August 5, 2019, and plaintiff did not pay the filing fee.

19           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed.

20           These findings and recommendations are submitted to the United States District Judge

21   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

22   after being served with these findings and recommendations, plaintiff may file written objections

23   with the court and serve a copy on all parties. Such a document should be captioned

24   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

25   failure to file objections within the specified time may waive the right to appeal the District

26   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

27   Dated: September 10, 2019

28   Bon2555.fr(2)
                                                        1
